        Case 1:21-cv-04767-PGG-SN Document 12 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   7/20/2021


UMAR ALLI,

                                            Plaintiff,               21-CV-04767 (PGG) (SN)

                          -against-                                          ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On June 17, 2021, the Honorable Paul G. Gardephe issued an order requesting that the

following Defendants waive service of summons: (1) the City of New York; (2) GRVC Warden

Jean Renee and (3) Deputy Warden Harris; (4) Correction Officers Edmounds and (5) D. Brown

(#1689); (6) Chief of Department Hazel Jennings; (7) Custody Management Officers Ruiz and (8)

Allyiene; (9) Chief Kenneth Stukes (a/k/a Stookes); and (10) GRVC Security Deputy Carter. See

ECF No. 7. On July 19, 2021, the New York City Department of Correction waived service for

only five Defendants: Rene, Harris, Brown, Stukes, and Carter. ECF No. 9. Because Defendants

Rene, Harris, Brown, Stukes, and Carter waived service, pursuant to the Court’s agreement with

the City of New York, these defendants must answer or otherwise respond to the Complaint by

September 17, 2021.

        The Department of Correction declined to waive service for “Jennigs” because Jennings is

retired. ECF No. 10. By August 3, 2021, the City is ordered to provide the Court and Plaintiff with

Defendant Jennings’s last known address, for purposes of service, or accept service on Defendant

Jennings’s behalf.
        Case 1:21-cv-04767-PGG-SN Document 12 Filed 07/20/21 Page 2 of 2




        The Department of Correction was unable to waive service on behalf of Defendants

“Edmonds, Ruis, and Allyinene” because it was unable to identify these officers. Id. Judge

Gardephe directed the New York City Law Department, as the attorney and agent of the

Department of Correction, to identify the John/Jane Doe Defendants listed in Plaintiff’s Complaint

pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997). See ECF No. 7. That information

is to be provided within 60 days of Judge Gardephe’s Order—or by August 16, 2021. Because

additional Defendants remain unidentified, the New York City Law Department is directed to

ascertain the identity of the Defendants listed as “Edmonds, Ruis, and Allyiene.”

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.



DATED:         July 20, 2021
               New York, New York




                                                  2
